DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 7-9 and 18-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The specification of the instant claimed invention, as originally filed, fails to disclose a unitary annular body comprising a first side, a second side that is opposite the first side, a radially inward-facing surface that connects more than one surfaces of the first side to more than one surfaces of the second side around an inner radius of the unitary annular body, and a radially outward-facing surface that is connected to both of the more than one surfaces of the first side and more than one surfaces of the second side around an outer radius of the unitary annular body, as required by claim 1, lines 3-9. It should be noted that the specification of the instant claimed invention, including the drawings, only discloses a unitary annular body comprising a first side, a second side that is opposite the first side, a radially inward-facing surface that connects one surface of the first side to one surface of the second side around an inner radius of the unitary annular body, and a radially outward-facing surface that connects one surface of the first side and one surface of the second side around an outer radius of the unitary annular body. Correction is required.
The specification of the instant claimed invention, as originally filed, fails to disclose more than one first cavity formed in the unitary annular body between the one surface of the first side, the one surface of the second side, the radially inward-facing surface, and the radially outward-facing surface, as required by independent claim 1, lines 10-12. Note the alternative language. Correction is required.
The specification of the instant claimed invention, as originally filed, fails to disclose a first unitary annular body comprising a first side, a second side that is opposite the first side, a first radially inward-facing surface that connects more than one surfaces of the first side to more than one surfaces of the second side around an inner radius of the first unitary annular body, and a first radially outward- facing surface that is connected to both of the more than one surfaces of the first side and more than one surfaces of the second side around an outer radius of the first unitary annular body, as required by independent claim 18, lines 3-9. It should be noted that the specification of the instant claimed invention, including the drawings, only discloses a first unitary annular body comprising a first side, a second side that is opposite the first side, a first radially inward-facing surface that connects one surface of the first side to one surface of the second side around an inner radius of the first unitary annular body, and a first radially outward-facing surface that connects one surface of the first side and one surface of the second side around an outer radius of the first unitary annular body. Correction is required.
The specification of the instant claimed invention, as originally filed, fails to disclose a second unitary annular body comprising a third side, a fourth side that is opposite the third side, a second radially inward-facing surface that connects more than one surfaces of the third side to more than one surfaces of the fourth side around an inner radius of the second unitary annular body, and a second radially outward-facing surface that is connected to both of the more than one surfaces of the third side and the more than one surfaces of the fourth side around an outer radius of the second unitary annular body, as required by independent claim 18, lines 18-24. It should be noted that the specification of the instant claimed invention, including the drawings, only discloses a second unitary annular body comprising a third side, a fourth side that is opposite the third side, a second radially inward-facing surface that connects one surface of the third side to one surface of the fourth side around an inner radius of the second unitary annular body, and a second radially outward-facing surface that connects one surface of the first side and one surface of the second side around an outer radius of the second unitary annular body. Correction is required.
The specification of the instant claimed invention, as originally filed, fails to disclose more than one first cavity between the one surface of the first side, the one surface of the second side, the radially inward-facing surface, and the radially outward-facing surface, as required by independent claim 18, lines 10-12. Note the alternative language. Correction is required.
The specification of the instant claimed invention, as originally filed, fails to disclose “the second side is configured to at least partially cover one or more surfaces of the second process kit ring”, as required by claim 19.
The specification of the instant claimed invention, as originally filed, fails to disclose “the fourth side is configured to at least partially cover one or more surfaces of the first process kit ring”, as required by claim 21.



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 7-9, and 18-30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The limitation “a radially inward-facing surface that connects one or more surfaces of the first side to one or more surfaces of the second side around an inner radius of the unitary annular body” in claim 1, lines 4-6, is confusing. It is not clear, from the claim or the specification of the instant claimed invention, how the radially inward-facing surface connects more than one surfaces of the first side to more than one surfaces of the second side.  Clarification and/or correction are/is required.
The limitation “a radially outward-facing surface that is connected to one or both of the one or more surfaces of the first side and the one or more surfaces of the second side around an outer radius of the unitary annular body” in claim 1, lines 6-9, is confusing. It is not clear, from the claim or the specification of the instant claimed invention, how the radially outward-facing surface connects to more than one surfaces of the first side to more than one surfaces of the second side.  Clarification and/or correction are/is required.
The limitation “one or more first cavities are formed in the unitary annular body between the one or more surfaces of the first side, the one or more first surface of the second side, the radially inward-facing surface, and the radially outward-facing surface” in claim 1, lines 10-12, is confusing. It is not clear, from the claim or the specification of the instant claimed invention, how more than one first cavity would be formed in the unitary annular body between only one surface of the first side, only one surface of the second side, the radially inward-facing surface, and the radially outward-facing surface. Please note that the alternative language of the claim. Clarification and/or correction are/is required.
Claim 1 recites the limitation "the one or more first surface of the second side" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
The limitation “the one or more first cavities are fluidly interconnected and are disposed in a first circular arrangement about a centerline of the unitary annular body”, in claim 1, lines 13-14 is confusing. It is not clear to what the first cavity would be fluidly connected when there is only one cavity. Note the alternative language. Clarification and/or correction are/is required.
The limitation “the one or more first cavities are vented to an atmosphere external to the unitary annular body through a first opening formed between one of the one or more first cavities and an exterior surface of the unitary annular body”, in claim 1, lines 15-17 is confusing. It is not clear how the first opening is formed in more than one of the first cavities. Note the alternative language. Clarification and/or correction are/is required.
The term “third opening” in the limitation “wherein the one or more second cavities are fluidly connected to the one or more first cavities through a third opening formed in a portion of the unitary annular body disposed therebetween” in claim 3 is confusing since there is no second opening claimed before the claimed “third opening”. Clarification and/or correction are/is required.
The limitation “one or more internal features extending into at least one of the one or more first cavities” in claim 7-lines 3-4, is confusing because the term “feature” is not clear. Clarification and/or correction are/is required.
The limitation “a first radially inward-facing surface that connects one or more surfaces of the first side to one or more surfaces of the second side around an inner radius of the first unitary annular body” in claim 18, lines 4-6, is confusing. It is not clear, from the claim or the specification of the instant claimed invention, how the first radially inward-facing surface connects more than one surfaces of the first side to more than one surfaces of the second side.  Clarification and/or correction are/is required.
The limitation “a first radially outward-facing surface that is connected to one or both of the one or more surfaces of the first side and the one or more surfaces of the second side around an outer radius of the first unitary annular body” in claim 18, lines 6-9, is confusing. It is not clear, from the claim or the specification of the instant claimed invention, how the radially outward-facing surface connects to more than one surfaces of the first side to more than one surfaces of the second side.  Clarification and/or correction are/is required.
The limitation “one or more first cavities are formed between the one or more surfaces of the first side, the one or more surfaces of the second side, the first radially inward-facing surface, and the first radially outward-facing surface” in claim 18, lines 10-12, is confusing. It is not clear, from the claim or the specification of the instant claimed invention, how more than one first cavity would be formed in the unitary annular body between only one surface of the first side, only one surface of the second side, the radially inward-facing surface, and the radially outward-facing surface. Please note that the alternative language of the claim. Clarification and/or correction are/is required.
Claim 18 recites the limitation "the one or more first surface of the second side" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
The limitation “the one or more first cavities are fluidly interconnected and are disposed in a first circular arrangement about a center axis of the first unitary annular body”, in claim 18, lines 13-14 is confusing. It is not clear to what the first cavity would be fluidly connected when there is only one cavity. Note the alternative language. Clarification and/or correction are/is required.
The limitation “the one or more first cavities are vented to an atmosphere external to the unitary annular body through a first opening formed between the one or more first cavities and an exterior surface of the first unitary annular body”, in claim 18, lines 15-17 is confusing. It is not clear how the first opening is formed in more than one of the first cavities. Note the alternative language. Clarification and/or correction are/is required.
The limitation “a second radially inward-facing surface that connects one or more surfaces of the third side to one or more surfaces of the fourth side around an inner radius of the second unitary annular body” in claim 18, lines 19-21, is confusing. It is not clear, from the claim or the specification of the instant claimed invention, how the second radially inward-facing surface connects more than one surfaces of the first side to more than one surfaces of the second side.  Clarification and/or correction are/is required.
The limitation “a second radially outward-facing surface that is connected to one or both of the one or more surfaces of the third side and the one or more surfaces of the fourth side around an outer radius of the second unitary annular body” in claim 18, lines 21-24, is confusing. It is not clear, from the claim or the specification of the instant claimed invention, how the second radially outward-facing surface connects to more than one surfaces of the first side to more than one surfaces of the second side.  Clarification and/or correction are/is required.
The limitation “the second side is configured to at least partially cover one or more surfaces of the second process kit ring” in Claim 19, lines 3-4 is confusing. It is not clear how the second side partially cover one or more surfaces of the second process kit ring. Clarification and/or correction are/is required.
The limitation “the one or more second cavities are vented to an atmosphere external to the second unitary annular body through a second opening formed between the one or more second cavities and an exterior surface of the second unitary annular body”, in claim 20, lines 6-8 is confusing. It is not clear how the first opening is formed in more than one of the first cavities. Note the alternative language. Clarification and/or correction are/is required.
The limitation “the fourth side is configured to at least partially cover one or more surfaces of the first process kit ring” in Claim 19, lines 3-4 is confusing. It is not clear how the fourth side partially cover one or more surfaces of the first process kit ring. Clarification and/or correction are/is required.
The limitation “one or more second cavities are formed in the unitary annular body” in claim 23-line 3 is confusing since there is no first cavities claimed before the claimed “second cavities”. Clarification and/or correction are/is required.
Claim 23 recites the limitation "the unitary annular body" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 23 recites the limitation "the one or more first cavities" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 23 recites the limitation "the radially outward-facing surface" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 23 recites the limitation "the plurality of first and second cavities" in line 5.  There is insufficient antecedent basis for this limitation in the claim for at least the first plurality of cavities.
Claim 23 recites the limitation "the unitary annular body" in line 6.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 9, 22-27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Raj et al., US 2016/0181142.
Raj et al. shows the invention as claimed including a process kit ring for use in a plasma processing system, the process kit ring comprising: a hollow unitary annular body 202 of the process kit ring, the unitary annular body comprising a first side (top of 202), a second side that is opposite the first side (bottom of 202), a radially inward-facing surface (inside/inward surface of 202) that connects one or more surfaces of the first side to one or more surfaces of the second side around an inner radius of the unitary annular body, and a radially outward-facing surface (outside/outward surface of 202) that is connected to one or both of the one or more surfaces of the first side and the one or more surfaces of the second side around an outer radius of the unitary annular body, wherein one or more first cavities 212/214 are formed in the unitary annular body between the one or more surfaces of the first side, the one or more first surface of the second side, the radially inward-facing surface, and the radially outward-facing surface, the one or more first cavities are fluidly interconnected and are disposed in a first circular arrangement about a centerline of the unitary annular body, and the one or more first cavities are vented to an atmosphere external to the unitary annular body through a first opening (opening at the bottom end of 212/opening at the bottom end of 216) formed between one of the one or more first cavities and an exterior surface of the unitary annular body; (see, for example, figs. 2-4 and their descriptions).
With respect to claim 2, wherein one or more second cavities 216 are formed in the unitary annular body between the one or more first cavities and the radially outward-facing surface.
Concerning claim 3, the one or more second cavities 216 are fluidly connected to the one or more first cavities 212/214 through a third opening (opening at the top end of 216) formed in a portion of the unitary annular body disposed therebetween.
Regarding claim 4, the one or more second cavities 216 are vented to the external atmosphere through a second opening (opening at the bottom end of 216).
With respect to claim 9, it should be noted that the first side (top of 202) is configured to face a plasma formed in the plasma processing system and the first opening is formed through the one or more surfaces of the second side (bottom of 202).
Concerning claim 22, it should be noted that the one or more first cavities comprise a plurality of first cavities 212/214.
Regarding claim 23, it should be noted that, as stated above, the process kit ring of the apparatus of Raj et al. comprises one or more second cavities 216 are formed in the unitary annular body between the one or more first cavities 214 and the radially outward-facing surface, and the plurality of first and second cavities are vented to an atmosphere external to the unitary annular body through one or more vent openings (opening at the bottom end of 216).
Concerning claim 24, the one or more first cavities comprise a plurality of first cavities 212/214 disposed in a circular arrangement about a centerline of the unitary annular body and two or more of the plurality of first cavities are fluidly connected through respective openings (opening at the top of 212 and opening at the inward side of 214) that extend through portions of the unitary annular body disposed between radially adjacent ones of the plurality of first cavities.
With respect to claim 25, the one or more second cavities comprise a plurality of second cavities 212/216 arranged about the center axis of the unitary annular body and two or more of the plurality of second cavities are fluidly connected through respective second openings (opening at the top of 212 and opening at the top of 216) that extend through portions of the unitary annular body disposed between radially adjacent ones of the plurality of second cavities.
Regarding claims 26 and 27, the one or more first cavities are fluidly connected to the one or more second cavities; and the one or more vent openings comprise at least two vent openings formed through different surfaces of the unitary annular body (opening at the bottom of 212 and opening at bottom of 216).

Claim(s) 1-4, 9, 22-23 and 26-27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Su, US 5,552,124.
Su shows the invention as claimed including a process kit ring for use in a plasma processing system, the process kit ring comprising: a hollow unitary annular body of the process kit ring, the unitary annular body comprising a first side (top surface of 110), a second side that is opposite the first side (bottom surface of 110), a radially inward-facing surface that connects one or more surfaces of the first side to one or more surfaces of the second side around an inner radius of the unitary annular body (the inner portion of 110 that connects the top and bottom surfaces of 110 one the inner part), and a radially outward-facing surface that is connected to one or both of the one or more surfaces of the first side and the one or more surfaces of the second side around an outer radius of the unitary annular body (the outer portion of 110 that connects the top and bottom surfaces of 110 one the outer part), wherein one or more first cavities are formed in the unitary annular body between the one or more surfaces of the first side, the one or more first surface of the second side, the radially inward-facing surface, and the radially outward-facing surface (the cavity/cavities form between these surfaces; see, for example, fig. 11),the one or more first cavities are fluidly interconnected and are disposed in a first circular arrangement about a centerline of the unitary annular body, and the one or more first cavities are vented to an atmosphere external to the unitary annular body through a first opening 112/115 formed between one of the one or more first cavities and an exterior surface of the unitary annular body; see, for example, fig. 11 and its description.
	Regarding claim 2, it should be noted that the unitary annular body of the apparatus of Su comprises at least two cavities formed between the one or more first cavities and the radially outward-facing surface (see, for example, figs. 3 and 11).
	Concerning claim 3 the one or more second cavities are fluidly connected to the one or more first cavities through a third opening formed in a portion of the unitary annular body disposed therebetween (the opening between the cavities).
	With respect to claim 4 the one or more second cavities are vented to the external atmosphere through a second opening 112/116.
	Concerning claim 9, it should be noted that the first side is configured to face a plasma formed in the plasma processing system and the first opening is formed through the one or more surfaces of the second side.
	Regarding claim 22, it should be noted that the unitary annular body of the apparatus of Su comprises at least two cavities formed between the one or more first cavities and the radially outward-facing surface (see, for example, figs. 3 and 11).
Regarding claim 23, it should be noted that, as stated above, the process kit ring of the apparatus of Su comprises at least two cavities formed in the unitary annular body, therefore, Su teaches that one second cavity is formed in the unitary annular body between the one first cavity and the radially outward-facing surface, and the plurality of first and second cavities are vented to an atmosphere external to the unitary annular body through one or more vent openings (openings 112/115/116).
Regarding claims 26 and 27, the one or more first cavities are fluidly connected to the one or more second cavities; and the one or more vent openings comprise at least two vent openings formed through different surfaces of the unitary annular body (openings 112/115/116).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7-8 and 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raj et al., US 2016/0181142 in view of Raj et al., US 2017/0162422, or Koshimizu, US 2010/0243608, or Ranish et al., US 2013/0256962 or Okita et al., US 2016/0064196.
Raj et al.’142 is applied as above but does not expressly disclose the claimed feautres.  Raj et al.’422 discloses a plasma processing kit 400/500/600 comprising features 312/316/618 projecting into a cavity (see, for example, figs. 4-6, and their descriptions).  Also, Koshimizu discloses a plasma processing kit 130 comprising features 200/250 projecting into a cavity (see, for example, figs. 2-5, and their descriptions).  Additionally, Ranish et al. discloses a plasma processing kit 125 comprising features 143/150 projecting into a cavity (see, for example, figs. 2C/2D, and their descriptions). Okita et al. discloses a plasma processing kit comprising features 4c/4d projecting into a cavity (see, for example, figs. 1, 4, 6A-8C, and their descriptions).   Therefore, in view of these disclosures, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the process kit ring of the apparatus of Raj et al. ‘142, as to comprise the claimed internal feature projecting into the first cavity because such means are known and used in the art to support the top surface of the process kit, and/or to increase the surface area and optimize the temperature control and thereby reduce particle accumulation, thereby optimizing the apparatus and the uniformity of the process being performed within the apparatus.
Furthermore, it should be noted that Koshimizu discloses the use of fins.  Additionally, the configuration of the claimed features is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the features is significant.

Claim(s) 18-21 and 30 is/are rejected under 35 U.S.C. 103 as obvious over Raj et al., US 2016/0181142 in view of Rasheed et al., US 2012/0103257.
Raj et al. is applied as above but does not expressly disclose a second process kit as claimed. Rasheed et al. discloses a plasma processing system comprising a first process kit having and a second process kit 170/180 (see, for example, fig. 1 and its description). Therefore, in view of this disclosure, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the apparatus of Raj et al. as to comprise the claimed processing kit comprising a first and a second process kits because such means is known and used in the art as a suitable means to effectively and efficiently reduce the effects on the electric fields within the process chamber and promote greater process uniformity and repeatability. It should be noted that the second process kit of the apparatus of Raj et al. modified by Rasheed et al. would comprise the claimed third side, fourth side, second radially inward-facing surface, and second radially outward-facing surface.
Regarding claims 19-21, it should be noted that the apparatus of Raj et al. modified by Rasheed et al. would comprise a first side configured to face a plasma formed in a processing region of the plasma processing system and a second side configured to at least partially cover one or more surfaces of the second process kit ring (if top ring is the first processing kit); one or more fluidly connected second cavities are formed in the second unitary annular body between the one or more surfaces of the third side, the one or more surfaces of the fourth side, the second radially inward-facing surface, and the second radially outward-facing surface, and the one or more second cavities are vented to an atmosphere external to the second unitary annular body through a second opening formed between the one or more second cavities and an exterior surface of the second unitary annular body; wherein the third side of the second unitary annular body is configured to face a plasma formed in a processing region of the plasma processing system and the fourth side is configured to at least partially cover one or more surfaces of the first process kit ring (if top processing kit is the second processing kit).
Regarding claim 30, Raj et al. is applied as above but do not expressly disclose that the process kit can be made of stainless steel.  Rasheed et al. discloses the use of stainless steel as a material for annular process kits 170/180 (see, for example, paragraphs 0038 and 0043).  Therefore, in view of this disclosure, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the process kit of the apparatus of Raj et al., as to be made of stainless steel because such material is a known and used material in the art to effectively and efficiently withstand the processing environment and thereby reduce contamination inside the apparatus.

Claims 7-8 and 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Su, US 5,552,124 in view of Raj et al., US 2017/0162422, or Koshimizu, US 2010/0243608, or Ranish et al., US 2013/0256962 or Okita et al., US 2016/0064196.
Su is applied as above but does not expressly disclose the claimed feautres.  Raj et al. discloses a plasma processing kit 400/500/600 comprising features 312/316/618 projecting into a cavity (see, for example, figs. 4-6, and their descriptions).  Also, Koshimizu discloses a plasma processing kit 130 comprising features 200/250 projecting into a cavity (see, for example, figs. 2-5, and their descriptions).  Additionally, Ranish et al. discloses a plasma processing kit 125 comprising features 143/150 projecting into a cavity (see, for example, figs. 2C/2D, and their descriptions). Okita et al. discloses a plasma processing kit comprising features 4c/4d projecting into a cavity (see, for example, figs. 1, 4, 6A-8C, and their descriptions).   Therefore, in view of these disclosures, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the process kit ring of the apparatus of Su, as to comprise the claimed internal feature projecting into the first cavity because such means are known and used in the art to support the top surface of the process kit, and/or to increase the surface area and optimize the temperature control and thereby reduce particle accumulation, thereby optimizing the apparatus and the uniformity of the process being performed within the apparatus.
Furthermore, it should be noted that Koshimizu discloses the use of fins.  Additionally, the configuration of the claimed features is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the features is significant.

Claim(s) 18-21 and 30 is/are rejected under 35 U.S.C. 103 as obvious over Su, US 5,552,124 in view of Rasheed et al., US 2012/0103257.
Su is applied as above but does not expressly disclose a second process kit as claimed. Rasheed et al. discloses a plasma processing system comprising a first process kit having and a second process kit 170/180 (see, for example, fig. 1 and its description). Therefore, in view of this disclosure, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the apparatus of Su as to comprise the claimed processing kit comprising a first and a second process kits because such means is known and used in the art as a suitable means to effectively and efficiently reduce the effects on the electric fields within the process chamber and promote greater process uniformity and repeatability. It should be noted that the second process kit of the apparatus of Raj et al. modified by Rasheed et al. would comprise the claimed third side, fourth side, second radially inward-facing surface, and second radially outward-facing surface.
Regarding claims 19-21, it should be noted that the apparatus of Su modified by Rasheed et al. would comprise a first side configured to face a plasma formed in a processing region of the plasma processing system and a second side configured to at least partially cover one or more surfaces of the second process kit ring (if top ring is the first processing kit); one or more fluidly connected second cavities are formed in the second unitary annular body between the one or more surfaces of the third side, the one or more surfaces of the fourth side, the second radially inward-facing surface, and the second radially outward-facing surface, and the one or more second cavities are vented to an atmosphere external to the second unitary annular body through a second opening formed between the one or more second cavities and an exterior surface of the second unitary annular body; wherein the third side of the second unitary annular body is configured to face a plasma formed in a processing region of the plasma processing system and the fourth side is configured to at least partially cover one or more surfaces of the first process kit ring (if top processing kit is the second processing kit).
Su is applied as above but do not expressly disclose that the process kit can be made of stainless steel.  Rasheed et al. discloses the use of stainless steel as a material for annular process kits 170/180 (see, for example, paragraphs 0038 and 0043).  Therefore, in view of this disclosure, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the process kit of the apparatus of Su, as to be made of stainless steel because such material is a known and used material in the art to effectively and efficiently withstand the processing environment and thereby reduce contamination inside the apparatus.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 7-9 and 18-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,435,784. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant claimed invention are encompassed by, broader than and/or generic to the claims of the US Patent 10,435,784, therefore, under a one-way obviousness type double patenting test a prima facie case of obviousness have been established. 

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wander et al. (US 2011/0226759) and Funk et al. (US 2014/0377966) are cited for their teachings of a processing kit comprising an annular body. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUZ L ALEJANDRO whose telephone number is (571)272-1430.  The examiner can normally be reached on Monday and Thursday, 8:30 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LUZ L ALEJANDRO MULERO/Primary Examiner, Art Unit 1716                                                                                                                                                                                                        




May 20, 2022